In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 02-2223
CHARLES F. FINSEL,
                                            Plaintiff-Appellee,
                              v.

THOMAS CRUPPENINK, in his
individual and official capacities as
Vermilion County Deputy Sheriff,
                                         Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
                for the Central District of Illinois.
          No. 00-2239—Michael P. McCuskey, Judge.
                        ____________
   ARGUED FEBRUARY 14, 2003—DECIDED APRIL 21, 2003
                   ____________


 Before FLAUM, Chief Judge, and DIANE P. WOOD and
EVANS, Circuit Judges.
  EVANS, Circuit Judge. This is but another in what seems
like an ever-increasing flow of interlocutory appeals in
cases where district courts deny motions for summary
judgment based on qualified immunity. Although the ap-
peal is certainly permissible, Behrens v. Pelletier, 516 U.S.
299 (1996), it will not, even if successful, serve the primary
purpose of permitting interlocutory review—sparing a
government defendant the rigors of a trial. That goal will
not be achieved because other parts of this case cannot
be resolved, short of a settlement, without a trial. Never-
2                                              No. 02-2223

theless, despite concerns about the wisdom of this sort
of piecemeal approach to cases like this we soldier on,
starting with the facts viewed in the light most favorable
to the plaintiff, Charles Finsel, a (now) 71-year-old man
who had a rather unsettling night at a Knight’s Inn motel
in Danville, Illinois.
  Finsel was 68 years old in December 1999 when he left
Findlay, Ohio, for Danville, where he hoped to sell hard-
ware equipment at machinery auctions. On December 15
he arrived at a Knight’s Inn—a motel set up as a series
of cottages, each with two units and a designated carport.
Finsel paid for two nights lodging, and because the car-
port could only accommodate average-size vehicles, he
parked his 36-foot truck on a drive next to his room.
  Everything was fine the first night of his stay, but on
the second night Rosella Payne, the motel manager, came
on duty. She wanted his truck moved. She said there
were signs posted which prohibited parking trucks over
20 feet long in the area where Finsel’s truck was parked
and that it was blocking access to parking for another
room at the motel, even though that room was unoccupied.
Payne said she called Finsel’s room and told him he
would have to move his truck but he refused unless he
received a refund of his payment for the room. He told her
she was engaging in “harassment.” Payne sent two secu-
rity people to the door, but Finsel refused to answer. She
tried to telephone him again but he refused to answer his
phone.
  Payne then called the local county sheriff for assistance.
Deputy Tom Cruppenink responded and spoke with Payne.
We will save the details of their conversation for later.
For now, it is enough to know that, as a result of his meet-
ing with Payne, Cruppenink went to Finsel’s room and
knocked, first with his hand and then with his flashlight.
He said he identified himself as a deputy. Payne, who
No. 02-2223                                              3

was with Cruppenink, then tried to open the door with
her key but the inside chain on the door was engaged.
Payne then agreed that Cruppenink should kick the door
in. He did, and when he entered the room, he said he
shone his flashlight and identified himself. Cruppenink’s
story is that Finsel came at him holding a knife. There
was a struggle and Cruppenink took Finsel to the ground
and pointed his gun at him. Cruppenink radioed for
help. By the time another deputy arrived at the motel,
Finsel was in custody in the back of Cruppenink’s squad
car.
  Finsel’s story is quite different. He says he did not see
any signs regarding parking restrictions based on truck
size and, furthermore, his truck was not interfering with
anyone. Finsel also says no one from the motel, including
Payne, talked to him about moving the truck. He says
he went to bed at around 6 p.m. after taking off his hear-
ing aid. He claims the first thing he heard was banging
on the door. Then he saw a man standing in the doorway,
and he thought he was being robbed. He acknowledged
that he had an electrician’s knife in his room, but he said
he was not holding it. He says he was beaten, and when he
came to, he heard someone say, “I’m going to kill you.”
  Finsel was taken to the county jail and charged with
resisting a police officer and criminal damage to property.
The charges were later dropped.
  Finsel filed this case pursuant to 42 U.S.C. § 1983 and
moved for summary judgment as to liability against
Cruppenink. Cruppenink filed a motion for summary judg-
ment based on qualified immunity as to his entry into the
motel room. Finsel’s motion was granted as it went to
liability on his claim based on an unlawful search but,
because there were disputed material facts, it was denied
on his excessive force and false imprisonment claims. The
deputy’s motion for qualified immunity was also denied.
4                                                No. 02-2223

That decision is the subject of this appeal. And regardless
of how this appeal is resolved, the excessive force/false
imprisonment claims will, absent a settlement, have to be
resolved with a trial.
   We engage in a two-part inquiry in civil rights actions
to assess whether a defendant is entitled to qualified
immunity. We first determine whether a plaintiff has
alleged a deprivation of a constitutional right. The ques-
tion is whether, taken in the light most favorable to the
party asserting the injury, the facts show that the officer’s
conduct violated a constitutional right. Saucier v. Katz, 121
S. Ct. 2151 (2001). If a constitutional right is violated, we
next determine whether it was clearly established at the
time of the alleged violation. Doyle v. Camelot Care Centers,
Inc., 305 F.3d 603 (7th Cir. 2002). To be clearly established,
the contours of the right must be “sufficiently clear that
a reasonable official would understand that what he is
doing violates that right. This is not to say that an official
action is protected by qualified immunity unless the
very action in question has previously been held unlawful;
but it is to say that in the light of pre-existing law the
unlawfulness must be apparent.” Anderson v. Creighton,
483 U.S. 635, 640 (1987) (citation omitted). Recently the
Court has cautioned that, for a right to be clearly estab-
lished, it is not necessary that there be earlier cases with
materially similar facts. Rather, “officials can still be on
notice that their conduct violates established law even in
novel factual circumstances.” Hope v. Pelzer, 122 S. Ct.
2508, 2516 (2002). As with other summary judgment
motions, our review of motions involving qualified immu-
nity is de novo. Saffell v. Crews, 183 F.3d 655 (7th Cir.
1999).
  The question whether a clearly established constitu-
tional right was violated in this case depends on what
Cruppenink knew when he forced his way into the room,
which in turn depends on what Payne told him. The two
No. 02-2223                                              5

do not always agree on what was said. Deputy Cruppenink
says that Payne told him that Finsel was argumenta-
tive and verbally abusive on the telephone when she
called to ask him to move his truck; in fact, that Finsel
refused to move his truck. According to Cruppenink, Payne
told him she was afraid of Finsel, did not feel safe with
him in the motel, and she wanted him evicted; she said
that her attempts to reach Finsel by telephone were
unsuccessful, as were attempts to reach Finsel by knock-
ing on the door of his room. Cruppenink said Payne gave
him permission to force the door open: “she still wanted
to go that route. She wanted him evicted. She was very
concerned about criminal damage to the motel room, and
that she requested that I force the door open.”
  At her deposition, Payne did not entirely support
Cruppenink’s story, and her version is itself somewhat
contradictory. She testified that Finsel never said “one
way or the other” whether he would move his truck.
She also said there was nothing unusual about Finsel’s
voice on the phone. But later she said Finsel was argumen-
tative that he wasn’t going to move his truck and said he
wanted the money back that he had used to pay for his
room. She said that what she told Cruppenink was that “we
had a gentleman back there that would not move his
truck and I needed his truck moved.” She also testified
that, in fact, the truck had been moved twice, but appar-
ently not to the location she desired. She said that she
did not tell Cruppenink that she was afraid Finsel had
damaged the room. In fact, she said she had no reason
to think he had. She admitted saying, however, that if
there was criminal damage, she would pursue charges.
Another aspect of her story, however, was that at the
time she called the police she was worried about whether
Finsel was all right. She said, “[T]he last time I spoke to
him he was upset.” But again she said that she “wanted the
truck moved, that was my main reason” for calling the
police.
6                                              No. 02-2223

  Despite the differences in these stories, no one argues
that we lack jurisdiction over this appeal. See Johnson
v. Jones, 515 U.S. 304 (1995), and Garvin v. Wheeler, 304
F.3d 628 (7th Cir. 2002). Rather, the issue as presented
to us is an “abstract issue of law” in which the facts must
be interpreted in the light most favorable to Mr. Finsel.
See Behrens v. Pelletier, 116 S. Ct. 834 (1996). And here,
that means we must rely on Payne’s version of what she
told Cruppenink, which comes down to the fact that she
wanted the truck moved, Finsel might be upset, and that
he was not happy about being asked to move his truck.
  Given these facts, the issue is whether entry into the
room violated Finsel’s constitutional rights and whether
those rights were clearly established so that Cruppenink
would understand that what he was doing would be a
violation of those rights. It has long been established that
protection against unreasonable searches and seizures
is not limited to one’s home but extends as well to a per-
son’s privacy in temporary dwelling places such as hotel
or motel rooms. Stoner v. California, 376 U.S. 483, 490
(1964); United States v. Cotnam, 88 F.3d 487, 495 (7th Cir.
1996); United States v. Rosario, 962 F.2d 733, 736 (7th Cir.
1992). Furthermore, hotel personnel cannot consent to the
search of a guest’s room. The Court said in Stoner that the
“constitutional protection against unreasonable searches
and seizures . . . would disappear if it were left to depend
upon the unfettered discretion of an employee of the hotel.”
At 490. And in United States v. Nelson, 459 F.2d 884,
886-87 (6th Cir. 1972), a motel manager’s consent to and
participation in the two warrantless police searches did not
serve to waive the defendants’ constitutional rights in
relation to their rented rooms.
  However, as in Stoner, courts recognize that motel and
hotel tenancy is ordinarily short-term. If the tenancy is
terminated for legitimate reasons, the constitutional pro-
tection may vanish. In United States v. Rahme, 813 F.2d
No. 02-2223                                                7

31, 34 (2d Cir. 1987), the court noted that when “a hotel
guest’s rental period has expired or been lawfully termi-
nated, the guest does not have a legitimate expectation
of privacy in the hotel room . . . .” See also, United States
v. Akin, 562 F.2d 459 (7th Cir. 1977), and United States
v. Rambo, 789 F.2d 1289, 1295-96 (8th Cir. 1986).
  These cases, however, do not tell the whole story. They
involve motions in criminal trials to suppress evidence
seized after an entry into a motel (or hotel) room. But
in addition to chasing criminals, law enforcement officers
have another role in our society, a “community caretak-
ing” function. The Illinois Supreme Court has set out the
various police functions in People v. Murray, 560 N.E.2d
309 (Ill.1990). The first involves an arrest, which must
be supported by probable cause; the second involves a
“Terry” stop (Terry v. Ohio, 392 U.S. 1 (1968)), which
requires a reasonable suspicion of criminal activity. The
third, which is relevant here, is the community “care-
taking,” or public safety, function. In Illinois, a “peace
officer” is “vested by law with a duty to maintain public
order.” 720 ILCS 5/2-13. The caretaking function is, of
course, not unique to Illinois. In Cady v. Dombrowski, 413
U.S. 433, 441 (1973), the Court said that police officers
“frequently investigate vehicle accidents in which there
is no claim of criminal liability and engage in what, for
want of a better term, may be described as community
caretaking functions, totally divorced from the detection,
investigation, or acquisition of evidence relating to the
violation of a criminal statute.”
  In People v. Dale, 703 N.E.2d 927, 932 (Ill. App. 1998),
also involving a motel search, the court drew a distinc-
tion between the requirements for probable cause as op-
posed to the need for community caretaking. Because there
was an unusually high volume of traffic in and out of a
motel room, and because the cleaning staff observed items
in the room that they suspected were related to drug
8                                                No. 02-2223

trafficking, the motel manager decided to tell the defen-
dant he would have to leave. Then, because of concern for
his own safety, the manager called the police and asked
them to remove the defendant from his room. In doing so,
the police found cocaine. The court ordered suppression
of drugs seized from a motel room. However, in discussing
the peace-keeping function of the police, the court said:
      In this case, the motel manager’s desire to avoid a
    confrontation with a guest under these circumstances
    is entirely reasonable, and his decision to terminate
    defendant’s occupation of the motel room, once he
    suspected that defendant was trafficking drugs from
    the room, is commendable. Likewise, we commend the
    police officers for their willingness to facilitate defen-
    dant’s peaceful removal from the motel. Such activity
    is entirely consistent with their duties as “peace offi-
    cers” (720 ILCS 5/2-13 (West 1994) (defining a “peace
    officer” as one “vested by law with a duty to maintain
    public order”)), and it comports with the discussion
    of the community caretaking function of the police
    discussed in Murray.
The court was clearly sanctioning the actions of the police
in facilitating the removal of the defendant even though
the evidence seized during the removal was inadmissible
at a subsequent criminal trial.
  The issue for us is whether Cruppenink could reasonably
have thought that Payne’s desire to have a truck moved by
an uncooperative guest allowed him to kick the door in.
Cruppenink can be charged with knowledge that it is
clearly established that a person is entitled to protection
against unreasonable searches and invasions of privacy
in a motel room and that motel personnel cannot give
permission to enter a room. Stoner. Here, on the facts as we
must view them, it is clear that Finsel was not doing
anything to disturb the public order. He was breaking no
No. 02-2223                                              9

laws. And it was Cruppenink’s actions which were far from
peaceful. Surely a reasonable officer should know there
are limits to what he can do in the name of caretaking.
Caretaking cannot reasonably be seen as license to take
outrageous steps to get a truck moved. Calling a tow
truck would have been a more reasonable way to solve
the problem.
  We have found no case specifically outlawing Crup-
penink’s conduct. But as the Court recently said in Hope,
even in novel situations, in an appropriate case, officials
can be on notice that their conduct violates established
law. This is such a case. Given the facts as we must inter-
pret them, Cruppenink should have known that he could
not break down the door and forcibly enter Finsel’s motel
room.
  Accordingly, the decision of the district court deny-
ing Deputy Cruppenink’s motion for qualified immunity
is AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—4-21-03